     Case 3:20-cv-00514-GPC-AHG Document 16 Filed 05/29/20 PageID.111 Page 1 of 3



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    CITY OF VISTA, a California                        Case No.: 20-cv-0514-GPC-AHG
      Municipality,
12
                                        Plaintiff,       ORDER GRANTING MOTION FOR
13                                                       LEAVE TO FILE A FIRST
      v.                                                 AMENDED COMPLAINT;
14
      TELEKOM TRANSPORTATION, LLC,
15                                                       [ECF No. 12]
      a California Limited Liability
16    Corporation, d/b/a VISTA TRANSPORT;
                                                         DENYING MOTION FOR DEFAULT
      VISTA TRANSPORT LLC and DOES 1-
17                                                       JUDGMENT
      20, inclusive
18                                  Defendants.          [ECF No. 14]
19
20         Before the Court is Plaintiff City of Vista’s (“Plaintiff”) Motion for Leave to File a
21   First Amended Complaint (“FAC”), filed on April 28, 2020. ECF No. 12. No
22   oppositions have been filed. Upon review of the moving papers, the Court finds good
23   cause to permit the filing of a First Amended Complaint. Additionally before the Court is
24   Plaintiff’s motion for default judgment. ECF No. 14.
25         On March 19, 2020, Plaintiff filed the present action alleging four claims: (1)
26   federal trademark infringement under 15 U.S.C. §1114; (2) false designation of origin,
27   false advertising and unfair competition pursuant to Section 43(a) of the Lanham Act, 15
28
                                                     1
                                                                                20-cv-0514-GPC-AHG
     Case 3:20-cv-00514-GPC-AHG Document 16 Filed 05/29/20 PageID.112 Page 2 of 3



1    U.S.C. §1125(a); (3) violation of the California Business & Professions Code §17000 et
2    seq.; (4) trademark dilution under 15 U.S.C. §1125(c). ECF No. 1. Plaintiff entered its
3    request for entry of default against Vista Transport LLC (“Vista”) on April 17, 2020.
4    ECF No. 7. The Clerk of Court entered default against Vista on April 20, 2020. ECF
5    No. 8. Plaintiff entered its request for entry of default against Telekom Transportation
6    LLC (“Telekom”) on April 28, 2020. ECF No. 11. On that same day, Plaintiff filed this
7    instant motion seeking leave to file a FAC. Plaintiff later filed a redlined version of the
8    FAC on April 29, 2020. ECF No. 13.
9          In the FAC, Plaintiff seeks to add Ali Hashim as a defendant in this action.
10   Plaintiff does not seek to add any additional claims or to alter any of the existing claims,
11   and notes that since this case is in its “early stages,” this amendment would “result in no
12   inconveniences imposed on any party.” Id.
13         Rule 15(a) of the Federal Rules of Civil Procedure states that, after the initial
14   period for amendments as of right, pleadings may only be amended by leave of court,
15   which “[t]he court shall freely give when justice so requires.” Fed. R. Civ. P. 15(a)(2).
16   Courts commonly use four factors to determine the propriety of a motion for leave to
17   amend: bad faith, undue delay, prejudice to the opposing party, and futility of
18   amendment. Ditto v. McCurdy, 510 F.3d 1070, 1078-79 (9th Cir. 2007); Loehr v.
19   Ventura Cnty. Cmty. Coll. Dist., 743 F.2d 1310, 1319 (9th Cir. 1984); Howey v. United
20   States, 481 F.2d 1187, 1190 (9th Cir. 1973). “When weighing these factors . . . all
21   inferences should be made in favor of granting the motion to amend.” Hofstetter v.
22   Chase Home Fin., LLC, 751 F. Supp. 2d 1116, 1122 (N.D. Cal 2010) (citing Griggs v.
23   Pace Am. Grp., Inc., 170 F.3d 877, 880 (9th Cir. 1999)).
24         “Unless undue prejudice to the opposing party will result, a trial judge should
25   ordinarily permit a party to amend its complaint.” Howey, 481 F.2d at 1190 (motion to
26   amend should have been granted where there was showing that defendant would have
27   been prejudiced thereby). “Where there is a lack of prejudice to the opposing party and
28
                                                   2
                                                                                 20-cv-0514-GPC-AHG
     Case 3:20-cv-00514-GPC-AHG Document 16 Filed 05/29/20 PageID.113 Page 3 of 3



1    the amended complaint is obviously not frivolous, or made as a dilatory maneuver in bad
2    faith, it is an abuse of discretion to deny such a motion.” Id. at 1190-91.
3           Here, there is no indication that defendants would be prejudiced by the addition of
4    Ali Hashim as a defendant. 1 Plaintiff states that “new information regarding Defendants’
5    organization structure . . . places Ali Hashim as the center of power and control of the
6    operation.” ECF No. 12 at 4. Further, the Court finds that Plaintiff’s unopposed
7    amendment to the complaint will not produce any undue delay or prejudice to Telekom or
8    Vista. Thus, the Court finds good cause to permit the filing of a First Amended
9    Complaint. Accordingly, Plaintiff’s motion for default judgment on the basis of the
10   original complaint is denied as moot.
11          IT IS HEREBY ORDERED:
12          (1) Plaintiff’s Motion for Leave to File a First Amended Complaint (“FAC”), ECF
13              No. 12, is hereby GRANTED.
14          (2) Plaintiff’s Motion for Default Judgment, ECF No. 14, is DENIED AS MOOT.
15
16          IT IS SO ORDERED.
17   Dated: May 29, 2020
18
19
20
21
22
23
24
25
26   1
       Counsel for both parties have failed to follow the applicable Local Rules and Federal Rules of Civil
     Procedure in their various filings. Both parties are encouraged to carefully review the Court’s Local
27
     Rules, the Chambers Civil Pretrial & Trial Procedures, and Federal Rules of Civil Procedure when filing
28   future pleadings in this action.
                                                        3
                                                                                         20-cv-0514-GPC-AHG
